Citation Nr: 1537546	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation and herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.P.



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to April 1954 and from July 1954 to April 1968.  The Veteran died in November 2004.  The Appellant is his surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Appellant testified at a December 2010 Travel Board hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.  

The Board remanded the appeal in April 2011 for evidentiary development with regard to the claim for service connection based on exposure to ionizing radiation.  The AOJ substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision on the appeal at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2004.  The certificate of death identify the immediate cause of death as bronchogenic carcinoma, small cell.

2.  At the time of his death, the Veteran was not service-connected for any disabilities. 
 
3.  The Veteran served on temporary duty in-country in the Republic of Vietnam and is, therefore, presumed to have been exposed to an herbicide agent in service. 

4.  Bronchial cancer is a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death, claimed as due to herbicide exposure, are met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a May 2008 letter, the RO provided preadjudicatory notice to the Veteran which met VCAA notice requirements.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Cause of Death Laws and Regulations

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


(CONTINUED ON NEXT PAGE)

Cause of Death Analysis

The Veteran's certificate of death shows that he died in November 2004.  His certificate of death lists the immediate cause of death as bronchogenic carcinoma, small cell.  The interval between the onset of bronchogenic carcinoma and death was noted to be six months.  No other significant conditions were listed as contributing to death.  At the time of his death, the Veteran was not service-connected for any disabilities.  

The Appellant contends that the Veteran's cause of death is due to herbicide exposure during temporary duty assignments in Vietnam, or alternately due to ionizing radiation.  Because presumptive service connection is being granted for the Veteran's cause of death based on herbicide exposure, the Board need not address the theory of entitlement based on exposure to ionizing radiation.  

A DD Form 214 shows that the Veteran received the Vietnam Service Medal and Vietnam Campaign Metal in relation to service in the United States Air Force from November 1965 to April 1968.  The Veteran reported, in a March 2004 lay statement, that he served on temporary duty assignments in Vietnam between 1967 and 1968.  Personnel records show that the Veteran served as a Flight Chief (Master Sergeant) assigned to the 469th Tactical Fighter Wing (PACAF) stationed at Korat Air Force Base, Thailand from May 1967 to May 1968.  Personnel records requested by the RO do not confirm service in the Republic of Vietnam, or temporary duty assignments during his period of service from May 1967 to May 1968.  Performance reports do note the Veteran's participation in temporary duty assignments during earlier periods of service, indicating, generally, that such unreported assignments were consistent with the circumstances of his service.  

The Appellant submitted lay evidence from Master Sergeant C.F., Sergeant. M.D., and Sergeant L.P. in support of the claim.  In a March 2005 statement, C.F. reported that he was stationed at Korat, Thailand with the Veteran from 1967 to 1968, and that on occasion, personnel of the Wing had to venture into Vietnam to recover aircraft that had an emergency situation and could not return to home base.  He stated that the Veteran went to Vietnam on several such occasions to recover aircraft, and due to a rapid response, orders were not cut for personnel.

In a September 2005 letter, Sargent M.D. reported that he and the Veteran were both assigned to the 469th Tactical Fighter Wing Squadron/388th Tactical Fighter Wing.  He served there from June 1967 to June 1968.  He stated that on several occasions, he and the Veteran had to go to Vietnam to recover battle damaged 
F-105 aircraft assigned to their Squadron.  He reported that he recalled going with the Veteran during his period of time, but could not remember the exact dates as none of them had written orders.  

Sargent L.P. reported in March 2004 that he was the Veteran's assistant Flight Chief, and assumed the Veteran's duties in his absence when he went on temporary duty assignments in Vietnam to recover F-105 aircraft.  He reported that these temporary duty assignments occurred between August 1967 and April 1968.  Sergeant L.P. also provided testimony at a December 2010 Travel Board hearing.  He again reported that he was the assistant Flight Chief to the Veteran in service.  He clarified that he was not in Vietnam with the Veteran, but reported that when the Veteran left for temporary duty assignments to Vietnam, he was put in charge.  

RO correspondence with the Air Force Historical Research Agency in March 2012 shows that between May 1967 and April 1968, the 469th Tactical Fighter Squadron lost 17 Aircraft to enemy forces, and all but one were lost over North Vietnam.  Claims by maintenance personnel that they were sent to South Vietnam to recover wreckage of 469th Tactical Fighter Squadron aircraft, however, could not be supported by documentation held by that agency as no such aircraft crashed in Vietnam due to enemy action.  

The Board finds that lay statements provided by the Veteran, identifying temporary duty assignments in Vietnam are credible, and are supported by lay evidence submitted by Master Sergeant C.F., Sergeant. M.D., and Sargent L.P.  Lay witness statements and testimony, in this case, consistently identify the Veteran as performing temporary duty assignments in Vietnam while assigned to the 469th Tactical Fighter Wing (PACAF) stationed at Korat Air Force Base, Thailand from May 1967 to May 1968.  The Board finds that the reported temporary duty assignments, associated with emergency recovery of aircraft, are consistent with the Veteran's duty MOS.  While the recovery of "wreckage" of 469th Tactical Fighter Squadron aircraft could not be confirmed by the Air Force Historical Research, the Board finds that the Veteran's expertise in the maintenance of such aircraft, shown by personnel records, nonetheless qualified him to assist in the recovery of battle damaged aircraft or aircraft in need of emergency maintenance in Vietnam.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the facts in this case support the finding that the Veteran served on temporary duty in-country in the Republic of Vietnam.  Because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257. 

Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are  presumptive diseases associated with exposure to an herbicide agent under 
38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for the Veteran's cause of death due to bronchogenic carcinoma is warranted on a presumptive basis. 




(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


